— In a matrimonial action in which defendant had been granted a judgment of divorce, plaintiff appeals from an order of the Supreme Court, Nassau County, dated July 18, 1980, which denied his motion to resettle the judgment with respect to certain personal property awarded to plaintiff by the judgment. Order reversed, without costs or disbursements, motion granted, and matter remitted to Special Term for resettlement. The wording of the judgment relative to distribution of personalty is ambiguous because it includes certain unspecified personal property owned by the plaintiff prior to the marriage. Since Special Term’s decision contains a reference to “other assorted furniture,” resettlement will clarify whether the court intended to permit plaintiff to obtain any items in addition to those specified with particularity in the judgment. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.